DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office correspondence (OC).

STATEMENT for 35 USC 101 Under significantly more than the abstract idea.
Step 1: Regarding claim 1, claim 1 recites a method comprising a series of steps performed by a computer, which is directed to a process (i.e., a statutory category of invention).  
Step 2A-P1:  Claim 1 recites a method/technique for generating a hash storage structure by: creating multiple layers of storage components, wherein a first of the multiple layers comprises a first number of storage components and wherein at least a second of the multiple layers comprises at least a second number of storage components, wherein the at least a second number of storage components is less than the first number of storage components; configuring the at least a second of the multiple layers to share at least a portion of the storage components therein with at least a portion of the storage components in the first layer; partitioning each of the storage components in each of the multiple layers into multiple portions; and configuring a respective status value space for each of the multiple portions of each of the storage components in the multiple layers; and implementing the generated hash storage structure in at least one storage system; and performing by at least one processing device comprising a processor coupled to a memory.
	The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG.  For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components.  For example, the “generating steps” now requires action by a processor that cannot be practically applied in the mind.  In particular, the claim step of generating a hash storage structure by creating multiple layers of storage components is not practically performed in the human mind, at least because it requires a processor coupled to a memory indicative of application usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interaction between people.  
Finally, the claim does not recite a mathematical relationship, formula, or calculation.  

Thus, independent claim 1 and independent claims 13 and 17 as well as its dependent claims 2 – 12, 14 – 16 and 18 – 20, respectively, are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update because it does not recite a judicial exception.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 7 – 14, 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over USP 9,983,821 issued to Frederic Sala et al. (“Sala”) and further in view of USPGPUB 2009/0271366 issued to Timothy Ellison et al. (Ellison”).

With respect to claims 1, 13 and 17, Sala teaches a computer-implemented method, a program product and an apparatus, comprising: at least one processing device comprising a processor coupled to a memory (column 3, lines 25 – 44: provided a deduplication DRAM memory module for reducing duplicate blocks of data in memory, the deduplication DRAM memory module including a three-dimensional array of hash tables stored therein, each of the hash tables including physical hash buckets, each physical hash bucket including ways and being configured to store the blocks of data, a processor, and memory, wherein the memory has stored thereon instructions that, when executed by the processor, causes the deduplication DRAM memory module to move a previously stored deduplicated block of data between adjacent virtual buckets of one of the hash tables, each of the virtual buckets including two or more of the physical hash buckets); the at least one processing device being configured: 
creating multiple layers of storage components, wherein a first of the multiple layers comprises a first number of storage components and wherein at least a second of the multiple layers comprises at least a second number of storage components, wherein the at least a second number of storage components is less than the first number of storage components (column 8, lines 20 – 26:  The hash table may be thought of as two-dimensional array comprising hash buckets (rows) and hash ways (columns). That is, the hash table includes m rows of hash buckets, each hash bucket containing n columns of data lines/slots/entries/hash ways that indicate a capacity of the hash bucket (m and n being integers)); 
configuring the at least a second of the multiple layers to share at least a portion of the storage components therein with at least a portion of the storage components in the first layer (column 8, lines 27 – 35: The blocks of data are stored in the hash ways of the hash table memory, and the address pointers in the ALUTM may store values indicating a particular hash bucket and a particular hash way associated with a particular block of data. Accordingly, the address (e.g., a 64-bit address) may be indexed into the ALUTM, and from that, an associated hash way of a hash bucket of a hash table, which stores a block of data corresponding to the address, may be determined); 
partitioning each of the storage components in each of the multiple layers into multiple portions (column 2, lines 40 – 44: generating a two-dimensional array including quasi-addresses for each of the physical hash buckets containing data at locations representing associated pairs of the physical hash buckets and the virtual buckets. The hash table may be stored on a volatile memory); and 
configuring a respective status value space for each of the multiple portions of each of the storage components in the multiple layers (column 8, lines 20 – 26: The hash table may be thought of as two-dimensional array comprising hash buckets (rows) and hash ways (columns). That is, the hash table includes m rows of hash buckets, each hash bucket containing n columns of data lines/slots/entries/hash ways that indicate a capacity of the hash bucket (m and n being integers)); and 
implementing the generated hash storage structure in at least one storage system (column 8, lines 27 – 35: The blocks of data are stored in the hash ways of the hash table memory, and the address pointers in the ALUTM may store values indicating a particular hash bucket and a particular hash way associated with a particular block of data. Accordingly, the address (e.g., a 64-bit address) may be indexed into the ALUTM, and from that, an associated hash way of a hash bucket of a hash table, which stores a block of data corresponding to the address, may be determined).
Sala does not explicitly teach generating a hash storage structure as claimed. 
However, Ellison discloses generating a hash storage structure (Ellison discloses applying a hash function to the key to generate an incoming hashcode of the key; encoding a key type into the incoming hashcode to generate a first hashcode; and storing the first hashcode at a hash table).
Both of Sala and Ellison are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Sala's optimizes hopscotch multiple hash table for efficient memory in-line deduplication application with the teachings of Ellison's improving hash table performance in order to provide dual relationship-based hash structures for non-volatile memory technology.
Modification would improve the performance of the hash table and the overall performance of the data structure.

As to 2, 14 and 18, expanding the generated hash storage structure by inserting an additional layer of storage components to the generated hash structure, wherein the additional layer comprises a number of storage components that is greater than the first number of storage components contained within the first of the multiple layers (Ellison: Para [0042]).
As to claim 3, the first of the multiple layers comprises N storage components, wherein a second of the multiple layers comprises N/2 storage components, and wherein the additional layer comprises 2N storage components (Sala: column 8, lines 16 – 26).
As to claim 4, expanding the generated hash storage structure comprises: mapping data from a last of the multiple layers to the additional layer; and rendering the last of the multiple layers eligible for storage (Ellison: Para [0037], lines 4 – 13).
As to claims 7, 16 and 20, configuring the at least a second of the multiple layers comprises configuring a second of the multiple layers to share one of the storage components therein with at least two storage components in the first layer (Ellison: Para [0037], lines 1 – 13).
As to claim 8, configuring the at least a second of the multiple layers comprises configuring data to be written to in a given one of the storage components of a second of the multiple layers upon a determination that a first of the storage components in the first layer is full, wherein the given one of the storage components of the second layer is also shared with at least a second of the storage components in the first layer (Ellison: Para [0037], lines 1 – 13).
As to claim 9, each of the multiple portions is configured to store one key-value pair (Ellison: Para [0038]).
As to claim 10, a one byte-length status register is associated with each of the storage components in each of the multiple layers (Ellison: Para [0045 - 0047]).
As to claim 11, the status value space comprises a space for at least one of a value indicating that the respective portion of the storage component is available for a write operation and a value indicating that the respective portion of the storage component holds a key-value pair (Ellison: Para [0045 – 46 and 51]).
As to claim 12, the first of the multiple layers comprises N storage components, and wherein a second of the multiple layers comprises N/2 storage components (Sala: column 8, lines 16 – 26). 
Allowable Subject Matter
Claims 5, 6, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, Sala (USP 9,983,821) and Ellison (USPGPUB 2009/0271366) do not teach or fairly suggest resizing the generated hash storage structure by inserting an additional layer of storage components to the generated hash structure, wherein the additional layer comprises a number of one or more storage components that is less than the number of storage components contained within the last of the multiple layers and wherein mapping data from the first of the multiple layers to the additional layer; and rendering the first of the multiple layers eligible for storage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Could be used as an obviousness type with primary reference.
USP 10,496,543 (Sala et al.): identifying a hash table array comprising hash tables. The virtual buckets comprising of physical buckets are identified and shares physical buckets with another virtual buckets. A block of data is hashed according to corresponding hash functions to produce hash value.
USPGUB 2014/0337593 (Holbrook et al.): involves locating a bucket for the data in a shared memory hash table, and a writer updates the shared memory hash table and a reader reads from the shared memory hash table. An initial value of a version of the bucket is retrieved.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 14, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162